DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to all claims have been fully considered and are persuasive.  The previous rejection has been withdrawn. 
Indication of Related Subject Matter
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hariuchi et al. (US Pub. No. 2009/0073116 A1) shows a light-beam emitter 4 (Figs. 1 and 2 and para. 60), comprising: a main body (i.e. housing incorporated into pointer device 4, Fig. 2); a light-emitting assembly 41 disposed on the main body (Figs. 1 and 2 and para. 95); a projection button K0 and an operation button K1 disposed on the main body (Fig. 6 and paras. 176 and 178); and a control assembly (42, 43, 46) disposed on the main body (Fig. 1 and paras. 94 – 102); wherein the control assembly is connected to the projection button, the operation button, and the light-emitting assembly (para. 98), the control assembly is configured to control the light-emitting assembly to emit a projection beam when the projection button is pressed (para. 176), and the control assembly is configured to control the light-beam emitter to perform a corresponding operation when the operation button is pressed (para. 178).


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
Claim 1 recites that the light-emitting assembly comprises a light source and a filter disposed on a light- exiting side of the light source, and the filter is connected to the main body by rotating around a central axis of the main body.
The prior art of record does not show this configuration, therefore claim 1 is allowable.
		Claims 1 – 4 and 7 – 13 are allowable at least by virtue of their dependence on claim 1.    
		Claim 14 recites similarly allowable subject matter as that of claim 1, and therefore is allowable for the reasons above. 
		Claims 15 – 19 are allowable at least by virtue of their dependence on claim 14.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/CARL ADAMS/
Examiner, Art Unit 2627